                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



In re:                                )
                                      )
DONALD F. WELLINGTON,                 )
                                      )
             Debtor,                  )
                                      )
_____________________________         )         1:21CV74
                                      )
AAEB5 FUND 17, LLC, and               )
ZSC NYACK HOTEL FUND, LLC,            )
                                      )
             Appellants,              )
                                      )
     v.                               )
                                      )
DONALD F. WELLINGTON,                 )
                                      )
             Appellee.                )


                       MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Appellants AAEB5 Fund 17, LLC and ZSC Nyack Hotel Fund, LLC

(together, “Appellants”) appeal the findings contained in the

December 17, 2020 Order, (Doc. 16-7), of the United States

Bankruptcy Court for the Middle District of North Carolina (the

“Bankruptcy Court”). (Notice of Appeal (Doc. 1); Br. of

Appellants, AAEB5 Fund 17, LLC & ZSC Nyack Hotel Fund, LLC

(“Appellants’ Br.”) (Doc. 21).) That Order sustained Donald F.

Wellington’s (“Debtor-Appellee’s”) objections to Appellant’s

late-filed proofs of claim, (Doc. 17-16), and denied Appellants’




         Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 1 of 17
Motion to Allow Late Proofs of Claim as Timely Filed, (Doc.

17-23; Doc. 16-7.) The Bankruptcy Court held that Appellants did

not demonstrate excusable neglect to warrant allowing their

late-filed proofs of claim. (Partial Hr’g Tr. (Doc. 20-1) at

33.)1 Debtor-Appellee filed a brief in response to Appellants’

Brief, (Doc. 22), as did Wells Fargo Bank, N.A. (Doc. 24), and

Juniper Time Investor, LLC, (Doc. 25). Appellants also filed a

reply. (Doc. 28.)

     This court dispenses with oral argument because the

materials before it adequately present the facts and legal

contentions, and argument would not aid the decisional process.

This court has jurisdiction pursuant to 28 U.S.C. § 158(a)(1).

For the reasons set forth herein, this court affirms the ruling

of the Bankruptcy Court. (Doc. 16-7.)

I.   FACTUAL AND PROCEDURAL BACKGROUND

     This appeal arises out of Debtor-Appellee’s filing for

bankruptcy under Chapter 11 of the Bankruptcy Code. ( Final

Pre-Trial Stipulation of Parties for Rule 9014 Hr’g (“Final

Pre-Trial Stipulation”) (Doc. 19-16) at 1.) Prior to filing for

bankruptcy, Debtor-Appellee executed personal guarantees to



     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.
                               -2-



         Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 2 of 17
Appellants for loans related to two real estate development

projects in the State of New York. (Doc. 17-19 at 2-3.) Debtor-

Appellee became unable to pay the loan, and Appellants sued

Debtor-Appellee in New York state court. (Id. at 3; Resp. Br. of

the Appellee & Reorganized Debtor Donald F. Wellington (“Debtor -

Appellee’s Resp. Br.”) (Doc. 22) at 7-8.) Debtor-Appellee

stipulated to consent judgments in favor of Appellants. (Final

Pre-Trial Stipulation (Doc. 19-16) at 105-08.) Realizing he was

unable to pay the consent judgments, Debtor-Appellee filed for

Chapter 11 bankruptcy. (Id. at 94.)

     As part of Debtor-Appellee’s bankruptcy petition, he listed

each Appellant in his Form 104 and Schedule F. (Doc. 18-8; Doc.

17-8 at 20-32.) He also filed notice to creditors, including

Appellants. (Final Pre-Trial Stipulation (Doc. 19-16) at 20-21.)

The Bankruptcy Court set the deadline for filing proof of claims

as May 20, 2020. (Id. at 1.) Appellants filed their proofs of

claim on May 25, 2020, five days late. (Id.)

     On June 2, 2020, Debtor-Appellee filed his objections to

Claims on the grounds Appellants’ claims were not timely filed.

(Doc. 17-16.) Throughout June and July 2020, Debtor-Appellee and

other creditors engaged in extensive negotiations, where they

were ultimately able to reach a settlement agreement. ( Report of

Mediator (Doc. 17-17).) On July 27, 2020, Debtor-Appellee moved

                                  -3-



      Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 3 of 17
for approval of the mediated settlement agreement, which the

Bankruptcy Court approved. (Doc. 17-21; Doc. 16-5; Doc. 16-6.)

Three days later, Appellants filed a response, (Doc. 17-24), to

Debtor-Appellee’s objections, along with a Motion to Allow

Claims. (Doc. 17-23.)

      On December 15, 2020, the Bankruptcy Court held a hearing

where it ruled on Debtor-Appellee’s objections and Appellants’

Motion to Allow Claims. (Partial Hr’g Tr. (Doc. 20-1).) The

Bankruptcy Court sustained Debtor-Appellee’s objections and

denied Appellants’ motion. (Id. at 33.) The Bankruptcy Court

held that, in considering all the circumstances surrounding the

late-filed claims by Appellants, Appellants had not demonstrated

their late-filed claims were due to excusable neglect. (Id.) The

Bankruptcy Court entered an order incorporating the December 15,

2020 bench ruling. (Doc. 16-7.) Appellants timely filed notice

of appeal. (Doc. 1.) This matter is now ripe for adjudication.

II.   STANDARD OF REVIEW

      On appeal from a bankruptcy proceeding, this court reviews

the Bankruptcy Court’s legal conclusions de novo and its factual

findings for clear error. In re Jenkins, 784 F.3d 230, 234 (4th

Cir. 2015). “Under the clear error standard, a reviewing court

must affirm the lower court's findings of fact so long as they

are plausible in light of the record viewed in its entirety,

                                   -4-



       Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 4 of 17
even if the reviewing court might have reached a different

conclusion.” Robinson v. Worley, 540 B.R. 568, 573 (M.D.N.C.

2015), aff’d, 849 F.3d 577 (4th Cir. 2017) (citing Anderson v.

City of Bessemer City, 470 U.S. 564, 573–74 (1985)).

     Appellants argue this court should review the first issue

on appeal de novo and the second issue on appeal for clear

error. (Appellants’ Br. (Doc. 21) at 5.) Debtor-Appellee and

other respondents argue that both issues should be reviewed for

clear error, and the Bankruptcy Court’s ultimate conclusion that

the late-filed proofs of claim were not the result of excusable

neglect should be reviewed for abuse of discretion. (Debtor-

Appellee’s Resp. Br. (Doc. 22) at 6-7; Resp. Br. of Wells Fargo

Bank (Doc. 24) at 4; Juniper Time Investors Answering Br. (Doc.

25) at 6-7.)

     Under Fed. R. Bankr. P. 9006(b)(1), a bankruptcy court can

allow motions filed after the filing date where the failure to

timely file was the result of excusable neglect. Fed. R. Bankr.

P. 9006(b)(1). “The determination of whether excusable neglect

exists involves findings of fact, which are not to be set aside

on appeal unless clearly erroneous.” In re Davis, 936 F.2d 771,

774 (4th Cir. 1991) (citations omitted). “The court’s decision

on a Rule 9006(b) motion is to be reversed only for an abuse of

discretion.” Id. (citations omitted). Therefore, this court will

                                  -5-



      Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 5 of 17
review the Bankruptcy Court’s findings of fact for clear error,

and the Bankruptcy Court’s determination that excusable neglect

did not exist for abuse of discretion.

III. ANALYSIS

     To determine whether, under Fed. R. Bankr. P. 9006(b)(1),

neglect is excusable, the Supreme Court listed several factors a

court should consider, including: (1) “the danger of prejudice

to the debtor”; (2) “the length of the delay and its potential

impact on judicial proceedings”; (3) “the reason for the delay,

including whether it was within the reasonable control of the

movant”; and (4) “whether the movant acted in good faith.”

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship , 507

U.S. 380, 395 (1993). Determining whether excusable neglect

exists “is at bottom an equitable [decision], taking account of

all relevant circumstances surrounding the party’s omission.”

Id. “[A] district court should find excusable neglect only in

the extraordinary cases where injustice would otherwise result.”

Symbionics Inc. v. Ortlieb, 432 F. App'x 216, 219 (4th Cir.

2011) (internal quotation marks omitted) (quoting Thompson v.

E.I. DuPont de Nemours & Co., 76 F.3d 530, 534 (4th Cir. 1996)).

     Two issues are before this court on appeal: (1) whether the

Bankruptcy Court erred in considering only prejudice to the

creditors and not considering prejudice to Debtor-Appellee; and

                                  -6-



      Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 6 of 17
(2) whether the Bankruptcy Court erred in finding Appellants did

not provide a reason for the delay. (Appellants’ Br. (Doc. 21)

at 5.)

       A.    Danger of Prejudice to Debtor

       Appellants assert there is no danger of prejudice to

Debtor-Appellee in allowing these late-filed claims and argue

the Bankruptcy Court erred by not considering the danger of

prejudice to Debtor-Appellee. (Id. at 11-18.) Debtor-Appellee

responds that the first Pioneer factor has been interpreted by

the Fourth Circuit to include not only the danger of prejudice

to the debtor but also the danger of prejudice to all non-

movants, and therefore the Bankruptcy Court properly applied the

first Pioneer factor. (Debtor-Appellee’s Resp. Br. (Doc. 22) at

19.)

       The Fourth Circuit, interpreting Pioneer, has consistently

interpreted the first Pioneer factor to include not only

prejudice to the debtor but also prejudice to non-movants or the

opposing party. See Thompson, 76 F.3d at 533 (quoting Pioneer,

507 U.S. at 395) (noting the court should consider “the danger

of prejudice to the [non-movant]” in determining whether there

was excusable neglect); Symbionics, 432 F. App’x at 219 (quoting

Pioneer, 507 U.S. at 395) (listing the first Pioneer factor as

danger of prejudice to the opposing party). Therefore, this

                                     -7-



         Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 7 of 17
court finds the Bankruptcy Court properly applied the first

Pioneer factor when it considered the danger of prejudice to

other creditors.

      Appellants argue a court must consider all four Pioneer

factors, and that the Bankruptcy Court therefore erred when it

did not consider the danger of prejudice to Debtor-Appellee.

(Appellants’ Br. (Doc. 21) at 18.) This court disagrees. The

Supreme Court in Pioneer did not state a court must consider the

factors listed; rather the Supreme Court noted courts should

“tak[e] account of all relevant circumstances . . . includ[ing]

. . . the danger of prejudice to the debtor.” Pioneer, 507 U.S.

at 395 (emphasis added). When faced with a similar question,

another court in this district noted that the Fourth Circuit,

applying Pioneer, “did not even consider the other three

[Pioneer] factors.” Brendle’s Inc. v. Dazey Corp., No.

1:19CV975, 1998 U.S. Dist. LEXIS 7746, at *12 (M.D.N.C. Mar. 9,

1998) (citing Thompson, 76 F.3d at 534). Therefore, this court

finds the Bankruptcy Court did not err by failing to consider

the danger of prejudice to Debtor-Appellee.

     Here, the Bankruptcy Court considered the danger of

prejudice to creditors. The Bankruptcy Court noted that “it is

uncontested that allowing the creditors’ late file[d] claim

would significantly reduce the dividend to general unsecured

                                  -8-



      Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 8 of 17
creditors.” (Partial Hr’g Tr. (Doc. 20-1) at 26.) In In re

Montaldo Corp., a bankruptcy court in this district did not find

excusable neglect in a Chapter 11 bankruptcy case because

allowing the late-filed proof of claim would create an

inequitable situation where creditors who timely filed their

proofs of claim would receive a significantly lower amount. 209

B.R. 40, 48 (Bankr. M.D.N.C. 1997). Appellants argue this case

is factually distinct from In re Montaldo Corp. because the

late-filed claim in that case was filed seven months late,

whereas here Appellants’ claims were filed five days late.

(Appellants’ Br. (Doc. 21) at 16.) That Appellants’ claims were

filed several days late rather than several months late is not

dispositive. See In re Diggs, 220 B.R. 247, 251 (Bankr. M.D.N.C.

1998) (holding that where creditor’s claim was filed one day

late, excusable neglect did not exist).

     Appellants also argue that if their claims are not allowed,

creditors will receive a windfall consisting of some portion of

funds that would otherwise go to Appellants. (Appellants’ Br.

(Doc. 21 at 17.) Appellants argue that the loss of a windfall is

not prejudicial. (Id.) However, Appellants cite no binding law

in support of that argument. (Id.) In the absence of compelling

legal authority, this court is not persuaded the equities

support Appellants’ argument. The suggestion of an alleged

                                  -9-



      Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 9 of 17
“windfall” is derived from Appellants’ gain from proceedings

separate from the bankruptcy proceeding. However, the existence

of a bankruptcy claim and the entitlement to payment is

determined within the context of bankruptcy rules and

administration; those rules require parties to act diligently in

asserting claims. The failure to act diligently can harm other

creditors of the Debtor-Appellee.

     Appellants also cite In re McKissick, 298 B.R. 535 (Bankr.

W.D. Pa. 2003), in support of their argument that there is no

danger of prejudice to creditors in allowing Appellants’ claims.

(Appellants’ Br. (Doc. 21) at 17.) However, in In re McKissick,

the debtor had yet to negotiate and file a confirmation of a

plan before the creditor filed its motion to allow late-filed

claims, and the reason for delay was that the debtor had listed

the wrong address for the creditor on the debtor’s Creditor

Matrix. In re McKissick, 298 B.R. at 540 (“This is not a case

where Debtor has negotiated a plan, sought creditor approval,

and obtained confirmation of a plan. . . . The facts of record

lead us to conclude that there is no prejudice in allowing [the

creditor] to file its proof of claim.”). Unlike In re McKissick,

here Debtor-Appellee had negotiated and sought approval of its

settlement agreement with other creditors from the Bankruptcy

Court, (Doc. 17-21), before Appellants filed their Motion to

                                 -10-



     Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 10 of 17
Allow Claims, (Doc. 17-23). Moreover, unlike Appellants, the

creditor in In re McKissick offered a compelling reason for the

delay. In re McKissick, 298 B.R. at 540. Therefore, this court

finds Appellants have not shown that there is no danger of

prejudice to the creditors in allowing Appellants’ claims.

     Further, even if the Bankruptcy Court had considered the

danger of prejudice to Debtor-Appellee, this would not have

changed the determination that the first Pioneer factor weighs

in favor of Debtor-Appellee. Assuming, as Appellants argue, that

there is no danger of prejudice to Debtor-Appellee by allowing

Appellants’ late-filed claims, (see Appellants’ Br. (Doc. 21) at

12-17), this does not negate the danger of prejudice to other

non-moving parties, including the creditors, who timely filed

their proofs of claim. As discussed already, allowing these

late-filed claims will significantly reduce the amount the

creditors will receive under the plan. Additionally, the other

creditors and Debtor-Appellee engaged in significant mediation

discussions, which Appellants did not attend. (See Report of

Mediator (Doc. 17-17) at 3-6.) These are significant facts

weighing in favor of Debtor-Appellee. Accordingly, this court

finds the Bankruptcy Court’s failure to address the danger of

prejudice to Debtor-Appellee was not clearly erroneous.




                                 -11-



     Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 11 of 17
     B.   Reason for the Delay

     In addition to arguing the Bankruptcy Court erred in

applying the first Pioneer factor, Appellants argue the

Bankruptcy Court erred in applying the third Pioneer factor –

the reason for the delay. (Appellants’ Br. (Doc. 21) at 18 -21.)

Debtor-Appellee argues the Bankruptcy Court properly applied the

third Pioneer factor. (Debtor-Appellee’s Resp. Br. (Doc. 22) at

24-27.) Appellants’ reason for delay was that they believed

their attorney, who represented them in a related state court

matter, was representing them and handling everything related to

this case. (Appellants’ Br. (Doc. 21) at 19-20.) Debtor-Appellee

responds that this argument has been routinely rejected by

courts. (Debtor-Appellee’s Resp. Br. (Doc. 22) at 25.)

     Here, the Bankruptcy Court accepted that Appellants

believed their attorney was still representing them in the

bankruptcy proceeding, (see Partial Hr’g Tr. (Doc. 20-1) at 32),

but disagreed with Appellants that their reason for the delay

constituted excusable neglect. (Id. at 30 (citing In re Wrenn

Assocs., Inc., Bankruptcy No. 04-11408, 2005 WL 3369272, at *4

(Bankr. D.N.H. Nov. 29, 2005) (holding that where the creditor’s

counsel did receive notice of the bankruptcy case and “was

actively representing the [creditor] in a state court proceeding




                                 -12-



     Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 12 of 17
. . . the [creditor] is bound by its counsel’s actions or

inactions”).)

     “[T]he third Pioneer factor — the untimely party’s reason

for the delay — is the most important to the excusable neglect

inquiry.” Symbionics, 432 F. App’x at 219 (citing Thompson, 76

F.3d at 534). This court finds that although Appellants offered

a reason for the delay, namely that they believed their attorney

would handle the filings, that reason does not support a finding

of excusable neglect. The Supreme Court has explicitly rejected

an argument “that it would be inappropriate to penalize [the

creditors] for the omissions of their attorney.” Pioneer, 507

U.S. at 396. In Pioneer, the Supreme Court cited two cases in

support of the assertion that clients are held accountable for

the acts and omissions of their attorneys. The first case “held

that a client may be made to suffer the consequence of dismissal

of its lawsuit because of its attorney’s failure to attend a

scheduled pretrial conference.” Id. (citing Link v. Wabash R.R.

Co., 370 U.S. 626 (1962)). The second case held “that a client

could be penalized for counsel’s tardy filing of a tax return.”

Id. at 397 (citing United States v. Boyle, 469 U.S. 241 (1985)).

“Consequently, in determining whether [the creditors’] failure

to file their proofs of claim prior to the bar date was




                                 -13-



     Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 13 of 17
excusable, the proper focus is upon whether the neglect of [the

creditors] and their counsel was excusable.” Id.

     Although it is unclear from the record whether Appellants’

attorney was retained by Appellants for this bankruptcy

proceeding, assuming, as Appellants contend, that he was,

Pioneer makes clear that Appellants “must be held accountable

for the acts and omissions of their attorney[].” Pioneer, 507

U.S. at 396. This court is not convinced that Appellants’

counsel, rather than Appellants themselves, are to blame for

these late-filed claims. However, assuming Appellants’ attorney

was representing them in this bankruptcy proceeding, the record

is clear that Appellants’ claims were filed late, and the only

offered reason is that Appellants believed their attorney was

handling it. (Appellants’ Br. (Doc. 21) at 19.) Appellants offer

no reason, other than attorney-client privilege, for why their

attorney filed their claims five days late. (Id. at 19-20.) The

record indicates Appellants’ attorney was not aware of the claim

bar date until May 25, 2020 – after the May 20, 2020 deadline.

(Final Pre-Trial Stipulation (Doc. 19-16) at 326.) And

Appellants were aware of the claim bar date but still filed

their claims late. (Id. at 269-72.) This does not meet the

standard of excusable neglect. See In re Gantt, No. 96-1721,

1998 WL 416798, at *3 (4th Cir. 1998) (holding that where the

                                 -14-



     Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 14 of 17
creditor’s counsel “deliberately chose to miss the deadline” and

“knew the rule but simply thought it was not binding,” the

creditor has not established there was excusable neglect).

     Throughout these proceedings, Appellants have refused to

elaborate on their failure to timely file their claims beyond

stating they believed their attorney was handling it; Appellants

have continuously invoked the attorney-client privilege. (Final

Pre-Trial Stipulation (Doc. 19-16) at 276 (“Everything related

to the filing – the late filing of the Proof of Claims, I would

like to assert attorney-client privilege.”).) This court finds

that assertion of the attorney-client privilege to avoid

disclosing a factual basis upon which to explain excusable

neglect is insufficient to merit relief. Appellants have put

attorney-client privilege at issue by using that privilege in

support of their reason for the delay, and federal courts have

consistently held that the attorney-client privilege is waived

when a party puts the attorney-client privilege “at issue.” See,

e.g., Seneca Ins. Co. v. W. Claims, Inc., 774 F.3d 1272, 1276-78

(10th Cir. 2014). A party waives attorney-client privilege where

the party’s:

     (1)   assertion of the privilege was the result of some
           affirmative act, such as filing suit, by the
           asserting party;




                                 -15-



     Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 15 of 17
     (2)   through this affirmative act, the asserting party
           put the protected information at issue by making
           it relevant to the case; and

     (3)   application of the privilege would have denied
           the opposing party access to information vital to
           [its] defense.

Id. at 1276 (brackets in original) (quoting Frontier Refining,

Inc. v. Gorman-Rupp Co., 136 F.3d 695, 701 (10th Cir. 1998)).

     Here, Appellants have put the attorney-client privilege “at

issue” because their assertion of the privilege was the result

of their filing their Motion to Allow Late Proofs of Claim;

through filing that Motion, Appellants put the reason for the

delay at issue since that is one of the four Pioneer factors to

determine whether there was excusable neglect. The application

of the attorney-client privilege denies Debtor-Appellee access

to information necessary to determine whether Appellants have

offered a valid reason for the delay. Because this court finds

asserting attorney-client privilege is not a sufficient reason

for the delay, this court finds the Bankruptcy Court did not err

in finding Appellants did not offer a valid reason for the

delay.

     Even if Appellants have not waived attorney-client

privilege, the record shows that Appellants’ actions do not

establish excusable neglect. Appellants’ principal was aware

that Debtor-Appellee had filed Chapter 11 bankruptcy proceedings

                                 -16-



     Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 16 of 17
on “the day that it was filed,” was aware of the Claims Bar Date

and the Claims Notice, and had an associate investigate Debtor-

Appellee’s Schedules and Statements, (Final Pre-Trial

Stipulation (Doc. 19-16) at 269-72), yet Appellants failed to

timely file their proofs of claim. Thus, the record establishes

the reason for the delay “was within the reasonable control of

[Appellants].” Pioneer, 507 U.S. at 395.

      In sum, the Bankruptcy Court considered Appellants’

purported reason for the delay and found that Pioneer factor

weighed in favor of Debtor-Appellee. Accordingly, this court

finds the Bankruptcy Court’s finding was not clearly erroneous.

Therefore, this court will affirm the Bankruptcy Court’s order.

IV.   CONCLUSION

      For the foregoing reasons, this court affirms the order of

the Bankruptcy Court. (Doc. 16-7.)

      IT IS ORDERED that the Order of the Bankruptcy Court, (Doc.

16-7), is AFFIRMED.

      This the 13th day of September, 2021.




                                  __________________________________
                                     United States District Judge




                                  -17-



      Case 1:21-cv-00074-WO Document 29 Filed 09/13/21 Page 17 of 17
